NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MATTHEW JAMES MARQUEZ,                       )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D19-585
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 1, 2019.

Appeal from the Circuit Court for Sarasota
County; Debra Johnes Riva, Judge.

Howard L. Dimmig, II, Public Defender,
and Carly J. Robbins-Gilbert, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee.


PER CURIAM.


             Affirmed.


CASANUEVA, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.